PER CURIAM.
Upon petition filed initially in this Court by petitioner Willie O’Hara, we issued writ of habeas corpus to respondent Wainwright as the official custodian of petitioner, who is serving a term of imprisonment in the State Prison pursuant to a judgment of conviction of a criminal offense, after jury trial in the Hillsborough County Criminal Court of Record.
The petition for the writ alleges facts which, if true, would prima facie entitle petitioner to a full appellate review as to the legality of his conviction by means of this habeas corpus proceeding as the equivalent of a direct appeal. See Powe v. State, Fla.1968, 216 So.2d 446; Hollingshead v. Wainwright, Fla.1966, 188 So.2d 788; Fla. 1967, 194 So.2d 577; Platt v. Wainwright, Fla.App.1968, 208 So.2d 666; Baggett v. Wainwright, Fla. 1969, 229 So.2d 239, and State ex rel. Ervin v. Smith, Fla. 1964, 160 So.2d 518.
Respondent has filed here his response to the writ, admitting matters of record concerning the conviction, but denying all other salient facts alleged and relied upon by petitioner, thus raising factual issues which must be resolved in determining whether petitioner is entitled to such full appellate review in this proceeding.
*430Therefore, in view of the foregoing and upon authority of the foregoing cases, the Honorable John G. Hodges, a Circuit Judge of the 13th Judicial Circuit of Florida, is appointed a Commissioner to take such testimony and receive such evidence as may be deemed proper or necessary as to petitioner’s allegations and thereafter with all convenient speed report the same, together with his findings and recommendations, to this Court.
So ordered.
HOBSON, C. J., and PIERCE and MANN, JJ., concur.